Citation Nr: 0003164	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-05 217A	)	DATE
	)
	)


THE ISSUE

Whether a November 1997 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
sleep apnea should be revised or reversed on the grounds of 
clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel






FINDINGS OF FACT

1.  The moving party filed a motion with the Board in April 
1999 seeking review of a November 1997 Board decision denying 
service connection for sleep apnea to determine whether that 
decision involved clear and unmistakable error (CUE).

2.  On December 13, 1999, before a decision on the motion was 
promulgated, the Board received notice that the CUE motion 
was being withdrawn.


CONCLUSION OF LAW

Because the motion seeking the Board's review of a November 
1997 Board decision denying service connection for sleep 
apnea to determine whether such decision involved clear and 
unmistakable error has been withdrawn, dismissal of the 
motion is warranted.  38 C.F.R. § 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f), permits a party to withdraw a motion to 
review a final Board decision to determine whether CUE exists 
in that decision at any time before the Board promulgates a 
decision on the motion.  Inasmuch as the Board has not yet 
promulgated a decision on the motion at issue, the withdrawal 
of the motion is proper.  Per § 20.1404(f), the dismissal is 
without prejudice to refiling.  





ORDER

The motion regarding CUE in a November 1997 Board decision is 
dismissed without prejudice.



		
	GEORGE R. SENYK
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


